DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021, 12/02/2019 and 10/02/2019 have been considered by the examiner and been placed of record in the file.

Claim Objections
Claim 7 is objected to because of the following informalities: Claims should end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5 and 7 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitation " the template" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 16 recite the limitation " template items " in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mia et al. (US 2020/0206920 A1).

Claim 1. Mia et al. disclose a method (FIG. 3 all steps) for sequence extraction using screenshot images (read as plurality of event streams are recorded, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks. The event streams may be recorded using any combination of known techniques such as keylogging, video recording, audio recording, screen recording/snapshots, etc. [0075]. FIG. 3 step 302) to generate a robotic process automation workflow (read as discovering processes for robotic process automation (RPA) [0066]. FIG. 3 steps 310-312), the method comprising: 
capturing a plurality of screenshots of steps performed by a user (read as plurality of event streams are recorded, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks. The event streams may be recorded using any combination of known techniques such as keylogging, video recording, audio recording, screen recording/snapshots, etc. [0075]. FIG. 3 step 302) on an application using a processor (read as program instructions are executable by a processor to cause the processor to: record a plurality of event streams [0009]); 
storing the screenshots in memory (read as sequence of events performed during a given user session (e.g. a given work day), the entire recording collected in operation 302 of method 300 is stored in a database on a per-event basis, such that each database entry comprises an event stream [0081]); 
determining action clusters from the captured screenshots by randomly clustering actions (read as using Gaussian processes, to identify break points between tasks [0152]) into an arbitrary predefined number of clusters (read as various approaches and instances of segmentation and clustering in the context of method 300, and specifically operations 306 and 308, have been described hereinabove…segmentation and clustering approach, recorded event streams are concatenated (optionally following cleaning/normalization), and substantially similar subsequences (i.e. having a content similarity greater than a predetermined similarity threshold) that appear within an event stream more often than a predetermined frequency threshold [0156-0157], FIG. 3 step 306-308), wherein screenshots (read as The event streams may be recorded using any combination of known techniques such as keylogging, video recording, audio recording, screen recording/snapshots, etc. [0075]. FIG. 3 step 302)) of different variations of a same action is labeled in the clusters (read as substantially similar subsequences (i.e. having a content similarity greater than a predetermined similarity threshold) that appear within an event stream more often than a predetermined frequency threshold [0156-0157], FIG. 3 step 306-308)); 
extracting a sequence from the clusters (read as one or more processes for robotic automation (RPA) are identified from among the clustered traces [0223]. FIG. 3 step 310), and discarding consequent events on the screen from the clusters; and 
generating an automated workflow based on the extracted sequences (FIG. 3, step 314).
Mia et al. do not explicitly disclose: discarding consequent events on the screen from the clusters
However, Mia et al. disclose: on the large scale described herein where a given data set may include millions of events, a clustering approach that assigns approximately 10% of all available traces into clusters is suitable to identify advantageous processes for RPA. Indeed, many (most) of the recorded events will not be suitable for RPA because they are not sufficiently regular and repetitive. Regardless of the ultimate coverage level achieved, subsequences identified are the traces, and clusters are groups of traces corresponding to a same task type from which RPA models may be built [0159]. This statement, from Mia et al., clearly indicates that some events were selected into clusters and some were not.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Mia et al. order to discard consequent events once the clusters are defined. This feature is important to realize an efficient workflow since not all events can be performed as Robotic Automation Process.

Claim 2. The method of claim 1, Mia et al. disclose 
wherein the capturing includes templating to find a plurality of words and a corresponding location for each of the plurality of words to cluster in forming a template (read as preferred implementations of the inventive concepts presented herein employ segmentation in operation 306 of method 300 by analyzing many traces to identify event sequences that are frequent (e.g. occurring at least as frequently as a minimum frequency threshold) [0145]. Paragraphs [0145-0151] use frequency of occurrence to select events into clusters. The frequency of occurrence is a type of templating. ).

Claim 3. The method of claim 2, Mia et al. disclose 
wherein the templating utilizes a threshold in indicating the plurality of words (read as preferred implementations of the inventive concepts presented herein employ segmentation in operation 306 of method 300 by analyzing many traces to identify event sequences that are frequent (e.g. occurring at least as frequently as a minimum frequency threshold) [0145]).

Claim 4. The method of claim 3, Mia et al. disclose 
wherein the threshold comprises approximately 70% (read as a minimum frequency threshold value in a range from about 1.0 to about 10.0 may be used for smaller data sets, e.g. representing on the order of about 104 to about 9.99×104 events… [0146].).
Mia et al. do not explicitly disclose: threshold comprises approximately 70%
However, Mia et al. provide different level of occurrence for events to be selected into particular luster.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Mia et al. in order to obtain the predicated result of clustering different events and used in a Robotic Automation Process (RAP).

Claim 5. The method of claim 1, Mia et al. disclose 
wherein the capturing includes adaptive parameter tuning to iterate the template and tune the capturing for subsequent iterations (read as additional subsequences may be added to the initial set k in an iterative fashion according to smallest distance until an overall distance and/or complexity threshold is reached, at which point the clustering is considered complete [0164]).

Claim 6. The method of claim 1, Mia et al. disclose 
wherein the capturing includes random sampling utilizing particle swarm optimization (read as in one approach, change point detection may be employed, e.g. using Gaussian processes, to identify break points between tasks. In more approaches, a predefined window of length N may be used to segment event streams into individual traces. Preferably, N has a value of about 30 events, but may vary according to the type of task typically performed by a given enterprise, e.g. according to a known average task performance time and/or average number of interactions involved in performing a task [0152]).

Claim 7. The method of claim 1, Mia et al. disclose 
wherein the capturing includes clustering details incorporating a binary feature vector indicating the presence of template items (read as identify the desired segments within the binary distance image [0179])..

Claim 8. The method of claim 1, Mia et al. disclose 
wherein the capturing includes novelty by learning sparse representation of screens and tuning cluster granularity (read as additional subsequences may be added to the initial set k in an iterative fashion according to smallest distance until an overall distance and/or complexity threshold is reached, at which point the clustering is considered complete [0164]).

Claim 9. The method of claim 1, Mia et al. disclose 
wherein the extracting includes forward link estimation utilizing a forward link prediction module to consider each event and link future events with each event (read as … identifying one or more processes for robotic automation (RPA) includes: recording a plurality of event streams, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks; concatenating the event streams… selecting at least one of the prioritized candidate processes for robotic automation [0008]. Process for robotic automation is a process to predict future events.).

Claim 10. The method of claim 1, Mia et al. disclose 
wherein the extracting includes graphical representation with each graph node corresponding to a screen type discovered in the clustering (read as directed, acyclic graphs (DAGs) as a conceptual/organizational model for robotic process automation applications [0240]. FIG. 4).

Claim 11. The method of claim 10, Mia et al. disclose 
wherein the edges of the graph represent each event and the events linked events (read as the number of variants including each node may be indicated based on the structure of the DAG 400, e.g. using an overall “coverage” feature as explained in greater detail below, while the number of traces traveling through each edge may be indicated, e.g. by the thickness or style of the line (e.g. dash frequency) [0246]. FIG. 4).

Claim 12. The method of claim 1, Mia et al. disclose 
wherein the clustering leverages optical character recognition (OCR) data to extract word and location pairs (read as text extracted from OCR of screenshots [0099]).

Claim 13. Mia et al. disclose a system (FIG. 1-2) for sequence extraction using screenshot images (read as plurality of event streams are recorded, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks. The event streams may be recorded using any combination of known techniques such as keylogging, video recording, audio recording, screen recording/snapshots, etc. [0075]. FIG. 3 step 302) to generate a robotic process automation workflow (read as discovering processes for robotic process automation (RPA) [0066]. FIG. 3 steps 310-312), the system comprising: 
a processor (FIG. 2, item 210 CPU) configured to capture a plurality of screenshots of steps performed by a user on an application (read as plurality of event streams are recorded, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks. The event streams may be recorded using any combination of known techniques such as keylogging, video recording, audio recording, screen recording/snapshots, etc. [0075]. FIG. 3 step 302); and 
a memory module (read as  Random Access Memory (RAM) 214, Read Only Memory (ROM) 216, an input/output (I/O) adapter 218 for connecting peripheral devices such as disk storage units 220 [0052]. FIG. 2 items 216, 214 and 220) operatively coupled to the processor and configured to store the screenshots (read as sequence of events performed during a given user session (e.g. a given work day), the entire recording collected in operation 302 of method 300 is stored in a database on a per-event basis, such that each database entry comprises an event stream [0081]); 
the processor further configured to: 
determine action clusters from the captured screenshots by randomly clustering actions (read as using Gaussian processes, to identify break points between tasks [0152]) into an arbitrary predefined number of clusters (read as various approaches and instances of segmentation and clustering in the context of method 300, and specifically operations 306 and 308, have been described hereinabove…segmentation and clustering approach, recorded event streams are concatenated (optionally following cleaning/normalization), and substantially similar subsequences (i.e. having a content similarity greater than a predetermined similarity threshold) that appear within an event stream more often than a predetermined frequency threshold [0156-0157], FIG. 3 step 306-308), wherein screenshots of different variations of a same action is labeled in the clusters (read as  the classification portion includes marking different events according to the task to which the events belong. In one approach, this may be accomplished by identifying the events that delineate different tasks, and labeling events as “external” (i.e. identifying a task boundary, whether start or end) or “internal” (i.e. belonging to a task delimited by sequentially-labeled boundary events) [0151]); 
extract a sequence from the clusters (read as one or more processes for robotic automation (RPA) are identified from among the clustered traces [0223]. FIG. 3 step 310), and discarding consequent events on the screen from the clusters; and 
generate an automated workflow based on the extracted sequences (FIG. 3, step 314).
Mia et al. do not explicitly disclose: discarding consequent events on the screen from the clusters
However, Mia et al. disclose: on the large scale described herein where a given data set may include millions of events, a clustering approach that assigns approximately 10% of all available traces into clusters is suitable to identify advantageous processes for RPA. Indeed, many (most) of the recorded events will not be suitable for RPA because they are not sufficiently regular and repetitive. Regardless of the ultimate coverage level achieved, subsequences identified are the traces, and clusters are groups of traces corresponding to a same task type from which RPA models may be built [0159]. This statement, from Mia et al., clearly indicates that some events were selected into clusters and some were not.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Mia et al. order to discard consequent events once the clusters are defined. This feature is important to realize an efficient workflow since not all events can be performed as Robotic Automation Process.

Claim 14. The system of claim 13, Mia et al. disclose 
wherein the capturing includes templating to find a plurality of words and a corresponding location for each of the plurality of words to cluster in forming a template (read as preferred implementations of the inventive concepts presented herein employ segmentation in operation 306 of method 300 by analyzing many traces to identify event sequences that are frequent (e.g. occurring at least as frequently as a minimum frequency threshold) [0145]. Paragraphs [0145-0151] use frequency of occurrence to select events into clusters. The frequency of occurrence is a type of templating. ).

Claim 15. The system of claim 13, Mia et al. disclose 
wherein the capturing includes adaptive parameter tuning to iterate the template and tune the capturing for subsequent iterations (read as additional subsequences may be added to the initial set k in an iterative fashion according to smallest distance until an overall distance and/or complexity threshold is reached, at which point the clustering is considered complete [0164]).

Claim 16 The system of claim 13, Mia et al. disclose 
wherein the capturing includes clustering details incorporating a binary feature vector indicating the presence of template items (read as identify the desired segments within the binary distance image [0179]).

Claim 17. The system of claim 13, Mia et al. disclose 
wherein the capturing includes novelty by learning sparse representation of screens and tuning cluster granularity (read as additional subsequences may be added to the initial set k in an iterative fashion according to smallest distance until an overall distance and/or complexity threshold is reached, at which point the clustering is considered complete [0164]).

Claim 18. The system of claim 13, Mia et al. disclose 
wherein the extracting includes forward link estimation utilizing a forward link prediction module to consider each event and link future events with each event (read as … identifying one or more processes for robotic automation (RPA) includes: recording a plurality of event streams, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks; concatenating the event streams… selecting at least one of the prioritized candidate processes for robotic automation [0008]. Process for robotic automation is a process to predict future events.).

Claim 19. The system of claim 13, Mia et al. disclose 
wherein the extracting includes graphical representation with each graph node corresponding to a screen type discovered in the clustering (read as the number of variants including each node may be indicated based on the structure of the DAG 400, e.g. using an overall “coverage” feature as explained in greater detail below, while the number of traces traveling through each edge may be indicated, e.g. by the thickness or style of the line (e.g. dash frequency) [0246]. FIG. 4).

Claim 20. Mia et al. disclose a non-transitory computer-readable medium (read as  computer readable storage medium having program instructions [0009]. FIG. 2 items 216, 214 and 220) comprising a computer program product recorded thereon and capable of being run by a processor (read as the program instructions are executable by a processor to cause the processor to: record a plurality of event streams [0009]), including program code instructions for sequence extraction using screenshot images (read as plurality of event streams are recorded, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks. The event streams may be recorded using any combination of known techniques such as keylogging, video recording, audio recording, screen recording/snapshots, etc. [0075]. FIG. 3 step 302) to generate a robotic process automation workflow (read as discovering processes for robotic process automation (RPA) [0066]. FIG. 3 steps 310-312) by implementing the steps comprising: 
capturing a plurality of screenshots of steps performed by a user on an application using a processor (read as plurality of event streams are recorded, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks. The event streams may be recorded using any combination of known techniques such as keylogging, video recording, audio recording, screen recording/snapshots, etc. [0075]. FIG. 3 step 302); 
storing the screenshots in memory (read as sequence of events performed during a given user session (e.g. a given work day), the entire recording collected in operation 302 of method 300 is stored in a database on a per-event basis, such that each database entry comprises an event stream [0081]); 
determining action clusters from the captured screenshots by randomly clustering (read as using Gaussian processes, to identify break points between tasks [0152]) actions into an arbitrary predefined number of clusters (read as various approaches and instances of segmentation and clustering in the context of method 300, and specifically operations 306 and 308, have been described hereinabove…segmentation and clustering approach, recorded event streams are concatenated (optionally following cleaning/normalization), and substantially similar subsequences (i.e. having a content similarity greater than a predetermined similarity threshold) that appear within an event stream more often than a predetermined frequency threshold [0156-0157], FIG. 3 step 306-308), wherein screenshots of different variations of a same action is labeled in the clusters (read as  the classification portion includes marking different events according to the task to which the events belong. In one approach, this may be accomplished by identifying the events that delineate different tasks, and labeling events as “external” (i.e. identifying a task boundary, whether start or end) or “internal” (i.e. belonging to a task delimited by sequentially-labeled boundary events) [0151]); 
extracting a sequence from the clusters (read as one or more processes for robotic automation (RPA) are identified from among the clustered traces [0223]. FIG. 3 step 310), and discarding consequent events on the screen from the clusters; and 
generating an automated workflow based on the extracted sequences (FIG. 3, step 314).
Mia et al. do not explicitly disclose: discarding consequent events on the screen from the clusters
However, Mia et al. disclose: on the large scale described herein where a given data set may include millions of events, a clustering approach that assigns approximately 10% of all available traces into clusters is suitable to identify advantageous processes for RPA. Indeed, many (most) of the recorded events will not be suitable for RPA because they are not sufficiently regular and repetitive. Regardless of the ultimate coverage level achieved, subsequences identified are the traces, and clusters are groups of traces corresponding to a same task type from which RPA models may be built [0159]. This statement, from Mia et al., clearly indicates that some events were selected into clusters and some were not.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Mia et al. order to discard consequent events once the clusters are defined. This feature is important to realize an efficient workflow since not all events can be performed as Robotic Automation Process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646